           Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 1 of 20




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


SECURITIES AND EXCHANGE
COMMISSION,                                   Case No. 20-CV-_______

                           Plaintiff,

                     v.                       COMPLAINT

STEVEN J. SHEINFELD,                          JURY TRIAL DEMANDED

                           Defendant.


      Plaintiff Securities and Exchange Commission (the “SEC”) files this

Complaint against defendant Steven J. Sheinfeld (“Sheinfeld”) and alleges as

follows:

                                    SUMMARY

      1.      Sheinfeld illegally traded on inside information about his employer

Rite Aid Corp. (“Rite Aid”) by selling nearly $1 million in Rite Aid securities in

advance of disappointing news that caused the price of Rite Aid securities to drop

when revealed to the market.

      2.      In January 2017, Sheinfeld, who had worked at Rite Aid for over

twenty years, was asked to lead a sensitive project that involved integrating
           Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 2 of 20




company policies related to implementing a publicly-announced merger (the

“Planned Merger”) of Rite Aid with Walgreens Boots Alliance, Inc.

(“Walgreens”).

      3.      While working on the project, Sheinfeld learned highly-confidential

information that the Planned Merger was not expected to close by the scheduled

deadline of January 27, 2017. Failure to meet this closing deadline meant that Rite

Aid and Walgreens had not obtained regulatory approval for the Planned Merger,

and that the deal terms would need to be renegotiated. Sheinfeld knew, or

recklessly avoided knowing, that when the market learned this information, Rite

Aid’s stock price would fall.

      4.      Sheinfeld also knew that he was prohibited from trading on material

nonpublic information about Rite Aid or the Planned Merger. Indeed, Sheinfeld

oversaw Rite Aid’s compliance with its Code of Business Ethics & Conduct (the

“Code of Conduct”), which explicitly prohibited insider trading.

      5.      Nonetheless, in January 2017, when Sheinfeld learned that the

Planned Merger was unlikely to close by the expected date, he liquidated nearly all

of his Rite Aid holdings, thereby avoiding over $140,000 in losses. Sheinfeld also

accessed two different family members’ brokerage accounts and sold off their Rite

Aid holdings, avoiding over $15,000 in losses on behalf of his family members.




                                         2
              Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 3 of 20




         6.       By engaging in the conduct described in this Complaint, Sheinfeld

violated Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”)

[15 U.S.C. § 78j(b)], and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

                             JURISDICTION AND VENUE

         7.      This Court has jurisdiction over this action pursuant to Sections 21(d),

21(e), 21A, and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), 78u-1, and

78aa].

         8.      Venue is proper in this District pursuant to Section 27(a) of the

Exchange Act [15 U.S.C. § 78aa]. Among other things, certain of the acts,

practices, and courses of business constituting the violations of the federal

securities laws alleged herein occurred within the Middle District of Pennsylvania.

Sheinfeld worked for, and improperly traded in the securities of, Rite Aid, a

company that is headquartered in the Middle District of Pennsylvania.

                                      DEFENDANT

         9.      Sheinfeld, age 67, lives in Cape Coral, Florida. From 1994 until

April 2017, Sheinfeld worked at Rite Aid at the company headquarters in Camp

Hill, Pennsylvania. During the relevant period, Sheinfeld maintained a residence

in Mechanicsburg, Pennsylvania.




                                              3
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 4 of 20




      10.   During the relevant time period, Sheinfeld was Vice President of

Internal Assurance Services, a position that was within Rite Aid’s Internal

Audit/Compliance department.

      11.   As Vice President of Internal Assurance Services, Sheinfeld reported

to Rite Aid’s Chief Compliance Officer.

      12.   During the relevant time period, Sheinfeld also served as the Chair of

Rite Aid’s Policy Oversight Committee, which was a committee comprised of

personnel from various Rite Aid departments that oversaw all Rite Aid policies,

and Sheinfeld’s responsibilities included overseeing and implementing a range of

employee policies, including the Code of Conduct.

      13.   During the relevant time period, Sheinfeld was licensed as a Certified

Public Accountant (“CPA”) in the state of New York. Sheinfeld’s CPA license

lapsed without explanation in August 2017.

                            RELEVANT ENTITIES

      14.   Rite Aid is a Delaware corporation headquartered in Camp Hill,

Pennsylvania, and is a retail pharmacy chain. At all relevant times, Rite Aid’s

stock was registered with the SEC pursuant to Section 12(b) of the Exchange Act

and traded on the New York Stock Exchange under the symbol “RAD.”

      15.   Walgreens is a Delaware corporation headquartered in Deerfield,

Illinois, and is a global holding company that owns the Walgreens, Duane Reade,


                                          4
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 5 of 20




and Boots retail pharmacy chains. At all relevant times, Walgreen’s stock was

registered with the SEC pursuant to Section 12(b) of the Exchange Act and traded

on NASDAQ under the symbol “WBA.”

                      TERMS USED IN THIS COMPLAINT
      16.    A “call option” is a contract that entitles the holder to purchase a

security under specified terms. The holder of a call option has the right, but not the

obligation, to buy the specified security at a set price (the “strike price”) on or

before the expiration date for that option.

      17.    One type of call option is an “employee stock option.” Certain

companies award employees employee stock options, which give the employees

the right to buy the company’s stock at a specified price (the “grant price,” a form

of strike price) for a certain period of time.

      18.    An “out-of-the-money” call option is a call option with a strike or

grant price that is higher than the market price of the underlying asset.

      19.    A “limit order” is an order to buy or sell a stock at a specific price or

better. A sell limit order can only be executed at the limit price or higher. A limit

order is not guaranteed to execute.




                                              5
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 6 of 20




                           FACTUAL ALLEGATIONS

   A. Sheinfeld Knew That Rite Aid Expressly Prohibited Insider Trading

      20.    At all relevant times, Rite Aid had in place the Code of Conduct,

which applied to all Rite Aid employees and was reviewed and agreed to by each

employee upon hiring.

      21.    Sheinfeld, as a Rite Aid employee, was covered by the Code of

Conduct.

      22.    Additionally, in his capacity as the Chair of Rite Aid’s Policy

Oversight Committee, Sheinfeld oversaw compliance with Rite Aid’s Code of

Conduct, including overseeing the design and implementation of required annual

trainings for employees.

      23.    During the relevant period, the Code of Conduct stated that employees

may learn confidential information about Rite Aid in the course of their work for

Rite Aid. The Code of Conduct prohibited employees who possess or have access

to confidential information about Rite Aid from using the information for their

own benefit or for the benefit of persons outside the company.

      24.    The Code of Conduct contained a provision that expressly prohibited

insider trading (the “Insider Trading Provision”).




                                          6
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 7 of 20




      25.    The Insider Trading Provision provided that all employees who

possess material nonpublic information are prohibited from buying or selling Rite

Aid securities.

      26.    The Insider Trading Provision also noted that information is

considered material if “there is a substantial likelihood that a reasonable investor

would find the information important in determining whether to trade in a

security,” or if “the information, if made public, would likely affect the market

price of a company’s securities.”

      27.    As an employee of Rite Aid, Sheinfeld had reviewed and agreed to

abide by the complete Code of Conduct, including the Insider Trading Provision.

   B. Sheinfeld Learned Material Nonpublic Information Through His Work
      at Rite Aid

             1. The Planned Merger

      28.    On October 27, 2015, Rite Aid and Walgreens announced publicly

that they had entered into a definitive agreement (the “Merger Agreement”) under

which Walgreens would acquire all outstanding shares of Rite Aid for $9.00 per

share in cash. The purchase price represented a 48% premium over the closing

price per share of Rite Aid on the previous day. In the press release announcing

the agreement, Rite Aid and Walgreens stated that the Planned Merger was

expected to close in the second half of 2016.



                                          7
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 8 of 20




      29.    The Merger Agreement had an end date of October 27, 2016. Under

the terms of the Merger Agreement, either Rite Aid or Walgreens had the right to

extend the end date from October 27, 2016 to January 27, 2017.

      30.    The Planned Merger was subject to approval by the Federal Trade

Commission (“FTC”).

      31.    By October 2016, the FTC had not yet approved the Planned Merger.

On October 20, 2016, Rite Aid and Walgreens announced that they had mutually

agreed to extend the end date of the Merger Agreement to January 27, 2017,

stating that they expected the Planned Merger would close in early 2017.

      32.    On December 20, 2016, Rite Aid and Walgreens announced that they

had entered into an agreement with another pharmacy chain to sell 865 Rite Aid

stores to the pharmacy chain. Rite Aid and Walgreens stated that they entered into

the agreement with the pharmacy chain to respond to concerns identified by the

FTC in its review of the Planned Merger.

      33.    The December 20, 2016 announcement stated that Walgreens was

actively engaged in discussions with the FTC regarding the Planned Merger and

was working toward a close of the Planned Merger in early 2017.

      34.    As the January 27, 2017 Merger Agreement end date approached,

information concerning the Planned Merger and the FTC’s approval was highly

material to the market.


                                           8
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 9 of 20




      35.    Based on the terms of the Merger Agreement, if the FTC did not

approve the Planned Merger by January 27, 2017, Rite Aid and Walgreens would

need to agree to amend the Merger Agreement in order to extend the end date.

      36.    Rite Aid, Walgreens, and investors understood that should the Merger

Agreement need to be amended in order to satisfy FTC concerns, Rite Aid and

Walgreens would likely be required to divest additional stores and therefore the

price per share paid by Walgreens would likely be reduced.

      37.    In early January 2017, senior executives at Rite Aid learned—contrary

to the generally positive public speculation—that the FTC remained concerned

about the antitrust implications of the merger of Rite Aid and Walgreens.

      38.    On or around January 6, 2017, Rite Aid’s board of directors held a

meeting which was attended by various high-level executives at Rite Aid. At the

January 6, 2017 board meeting, Rite Aid’s outside counsel stated the FTC would

likely not approve the Planned Merger by the January 27 end date.

      39.    Meanwhile, overnight on January 10, 2017, the New York Post

published a detailed article, citing sources close to the case and reporting that the

FTC was expected to approve the Planned Merger prior to the presidential

inauguration on January 20, 2017. On January 11, 2017, when trading resumed,

Rite Aid’s stock price reached a high of $8.69 —a 4.4 percent increase over the

prior day’s closing price.


                                           9
        Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 10 of 20




             2. Sheinfeld had Confidential Information About the Planned
                Merger

      40.    In mid-January, 2017, through his position at Rite Aid, relationships

with senior Rite Aid executives, and work helping to prepare for the Planned

Merger, Sheinfeld had access to, and learned, confidential information that the

merger was unlikely to obtain the FTC approval needed for the Planned Merger to

close in time for the January 27 end date.

      41.    After the Planned Merger was announced in late 2015, Rite Aid and

Walgreens formed an Integration Management Office (“IMO”), staffed by teams of

employees at each company who worked to prepare to integrate the two companies

should the Planned Merger be approved.

      42.    Though Sheinfeld was not a member of the IMO, starting in early

2016, he was asked to assist the IMO with certain matters relating to compliance or

employee policies.

      43.    Rite Aid treated information about the Planned Merger as highly

confidential, and all IMO members were told at the outset that everything they

would be working on was confidential, should not be shared with anyone, and was

only to be used to facilitate implementing the Planned Merger.

      44.    When members of the IMO turned to other Rite Aid employees for

assistance with IMO tasks, these employees were also provided with the same

warning regarding the highly confidential nature of the work.
                                         10
        Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 11 of 20




      45.    Sheinfeld was warned regarding the confidentiality of the IMO’s work

in or about March 2016, when he began providing assistance to the IMO.

      46.    Particularly as the end date in January 2017 approached, among other

tasks, the IMO worked to implement changes that would be necessary for “Day

One” of the newly merged company.

      47.    On January 11, 2017, Sheinfeld was tasked with assisting the IMO

with evaluating Walgreens’ “Day One” policies—Walgreens’ corporate policies

that would immediately apply to all Rite Aid employees when the Planned Merger

closed (the “Day One Policy Project”).

      48.    On January 13, 2017, Sheinfeld complained to a colleague about his

role on the Day One Policy Project: “I now have over 150 pages of policies (each

policy is incredibly long) that have to be read and analyzed and it has to be done

pronto. These policies all get sent to the many members of the Policy Oversight

Committee for their immediate review as if they have nothing else to do.”

      49.    Later that day, Sheinfeld sent an email to the members of the Policy

Oversight Committee attaching Walgreens’ policies for review, emphasizing the

following:

      We must have your feedback no later than Friday, January 20th, so that
      the additional efforts required to communicate them (or in some cases,
      to develop CBTs to create electronic acknowledgements) can be
      completed in time for Day One. Send your responses directly to me and
      I will pass them on as appropriate.


                                         11
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 12 of 20




       50.    From January 13-16, 2017, Sheinfeld continued to work on the Day

One Policy Project, including after hours and over the weekend.

       51.    On the morning of Tuesday, January 17, 2017, Sheinfeld received an

email from a Rite Aid executive who reported directly to Rite Aid’s general

counsel and who was also a member of the Policy Oversight Committee

(“Executive 1”). Executive 1 informed Sheinfeld that he had communicated with

the high-level Rite Aid executive who was leading Rite Aid’s merger efforts, and

that there was “no urgency because we likely will not make the 1/27 date. We

should continue working on [the Day One Policy Project] but please do not feel

this is urgent.”

       52.    Sheinfeld responded to Executive 1’s email explaining that it had been

Walgreen’s team that had been rushing him on the Day One Policy Project.

Executive 1 responded to Sheinfeld that he would talk to Walgreens.

       53.    At approximately 4:30 pm on Tuesday, January 17, 2017, after the

close of trading on the New York Stock Exchange, Executive 1 forwarded to

Sheinfeld an email that Executive 1 sent to an individual at Walgreens. The email

read, “I understand you have given Steve Sheinfeld a deadline of this Friday with

respect to policies for Day 1 prep. I think we can relax this deadline some since it

is doubtful closing will occur by 1/27. Thanks!”




                                         12
        Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 13 of 20




   C. Sheinfeld Traded Rite Aid Securities Based on Material Nonpublic
      Information

      54.    On January 17, 2017, when Sheinfeld received the emails from

Executive 1 stating that the Planned Merger was unlikely to meet the January 27,

2017 closing date, Sheinfeld owned 124,550 vested Rite Aid employee stock

options. On January 18, 2017, Sheinfeld liquidated nearly all of his Rite Aid

holdings based on the material nonpublic information he had learned about the

Planned Merger. On January 19, 2017, Sheinfeld accessed two of his family

members’ brokerage accounts and sold their Rite Aid stock based on material

nonpublic information about the Pending Merger.

      55.    On January 18, 2017, the opening price for Rite Aid stock was $8.65

per share. That morning, at approximately 9:31 a.m., Sheinfeld logged in to the

brokerage account where he held his Rite Aid options.

      56.    About six minutes later, at approximately 9:37 a.m., Sheinfeld called

the customer support number for his brokerage account.

      57.    During this January 18, 2017 recorded call, Sheinfeld stated that he

was looking to exercise all of his Rite Aid options—amounting to 124,550 Rite

Aid shares—and sell those shares at a limit price of $8.60 per share (approximately

four cents below the current market price at the time). The broker told Sheinfeld

that 1,400 of the options were “out of the money”, but that he could exercise the

rest of the Rite Aid options.

                                         13
        Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 14 of 20




      58.    During the January 18, 2017 call, the broker told Sheinfeld that the

sale of 123,150 shares of Rite Aid would constitute about 50% of the trading

volume of Rite Aid at that time, and an order of that size could put negative

pressure on the stock price and result in a lower price per share. The broker

explained that the trading desk would “work the trade,” to try to avoid this negative

effect. The broker then asked whether Sheinfeld wanted the trading desk to work

the trade to ensure the best price, which could take longer to accomplish, or

whether Sheinfeld wanted to ensure the trade was worked in the best way to

complete it (regardless of price). Sheinfeld chose best way to complete, in order to

sell the shares quickly.

      59.    On January 18, 2017, between approximately 9:46 a.m. and 11:45

a.m., the trading desk executed the order, selling all 123,150 Rite Aid shares from

the exercisable options at prices ranging from $8.62 to $8.65.

      60.    By exercising and selling 123,150 Rite Aid employee stock options,

Sheinfeld netted approximately $872,275 after paying $185,062 to cover the grant

prices of the stock options (which ranged from $1.07 to $7.08 per share).

      61.    On January 19, 2017, at approximately 3:28 p.m., Sheinfeld logged in

to the brokerage account of a family member (“Family Member 1”). Family

Member 1 had previously given Sheinfeld access to her brokerage account and

allowed him to place trades on her behalf.


                                         14
         Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 15 of 20




      62.    After logging in to Family Member 1’s account, Sheinfeld placed a

limit order to sell all 6,500 shares of Rite Aid in the account at a limit price of

$8.59 per share. The order was fully executed almost immediately, and 6,500 Rite

Aid shares were sold from Family Member 1’s account at prices ranging from

$8.59 to $8.60 per share, for a total of $55,841.

      63.    The 6,500 shares of Rite Aid that Sheinfeld sold from Family Member

1’s account were all of Family Member 1’s Rite Aid holdings.

      64.    Just a few minutes later, at approximately 3:35 p.m. on January 19,

2017, Sheinfeld logged in the brokerage account of another family member

(“Family Member 2”). Family Member 2 had previously given Sheinfeld access to

her brokerage account and allowed him to place trades on her behalf.

      65.    After logging in to Family Member 2’s account, Sheinfeld placed an

order to sell all 7,200 shares of Rite Aid in the account at a limit price of $8.59 per

share. The order was fully executed almost immediately, and 7,200 Rite Aid

shares were sold from Family Member 2’s account at $8.59 per share, for a total of

$61,851.

      66.    The 7,200 shares of Rite Aid that Sheinfeld sold from Family Member

2’s account were all of Family Member 2’s Rite Aid holdings.




                                           15
          Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 16 of 20




   D. Rite Aid’s Share Price Fell as the Market Learned That the Planned
      Merger Would Not Close by January 27, 2017

         67.    The next day, January 20, 2017, at approximately 10:40 am,

Bloomberg published an article reporting that FTC officials were concerned that

Walgreens’ and Rite Aid’s current efforts to preserve competition were not

sufficient, and that the FTC likely would not be approving the Planned Merger by

the January 27, 2017 end date.

         68.    After the Bloomberg article became public, Rite Aid’s stock price fell,

closing on January 20, 2017 at $7.46 per share—approximately 13% lower than

the prior day’s closing price.

         69.    On January 30, 2017, Rite Aid and Walgreens officially announced an

amended merger agreement, extending the end date to July 31, 2017 and lowering

the price that Walgreens would pay per share of Rite Aid from $9.00 to $6.50 to

$7.00.

         70.    By liquidating the vast majority of his position in Rite Aid in advance

of the public disclosure of the failure to obtain FTC approval for the Planned

Merger by the January 27, 2017 deadline, Sheinfeld avoided losses of at least

$140,000. By liquidating his family members’ Rite Aid positions in advance of the

public disclosure of the information about the Planned Merger, Sheinfeld avoided

losses for Family Member 1 and Family Member 2 of at least $7,000 and $8,000,

respectively.
                                            16
        Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 17 of 20




   E. Sheinfeld Violated the Federal Securities Laws

      71.    As the Vice President of Internal Assurance Services at Rite Aid,

Sheinfeld had a duty to Rite Aid and its shareholders not to trade Rite Aid

securities, either in his own account or in the accounts of his family members, on

the basis of material nonpublic information.

      72.    On January 17 and 18, 2017, information about the Planned Merger,

including information about FTC approval of the Planned Merger and the likely

timing of the Planned Merger, was confidential. Rite Aid established policies and

procedures designed to protect such information and to prohibit its employees from

trading on such information.

      73.    A reasonable investor would have viewed information relating to the

Planned Merger, including information about FTC approval of the Planned Merger

and the likely timing of the Planned Merger, as being important to his or her

investment decision and/or significantly altering the total mix of information

available to the public.

      74.    Sheinfeld knew, or was reckless in not knowing, that he had a duty

not to trade Rite Aid securities on the basis of confidential information about the

Planned Merger, including information about FTC approval of the Planned Merger

and the likely timing of the Planned Merger.




                                         17
        Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 18 of 20




      75.      In breach of his duty to Rite Aid and its shareholders, Sheinfeld traded

Rite Aid securities, in his own account and in the accounts of Family Member 1

and Family Member 2, on the basis of material nonpublic information relating to

the Planned Merger.

                                CLAIM FOR RELIEF

  Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder

      76.      The SEC re-alleges and incorporates by reference the allegations in

paragraphs 1 – 75, as if they were fully set forth herein.

      77.      By engaging in the conduct described above, Sheinfeld directly or

indirectly, in connection with the purchase or sale of securities, and by use of

means or instrumentalities of interstate commerce, or the mails, or the facilities of

a national securities exchange, has, knowingly or recklessly:

            (a) employed a device, scheme, or artifice to defraud;

            (b) made an untrue statement of material fact or omitted to state material

               facts necessary in order to make the statements made, in the light of

               the circumstances under which they were made, not misleading;

               and/or

            (c) engaged in an act, practice, or course of business which operated or

               would operate as a fraud or deceit upon any person.




                                           18
        Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 19 of 20




      78.   By reason of the foregoing, Sheinfeld has violated and, unless

enjoined, will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C.

§ 78j(b)], and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

                            PRAYER FOR RELIEF

      WHEREFORE, the SEC respectfully requests that the Court enter a Final

Judgment:

                                         I.

      Permanently restraining and enjoining Sheinfeld from directly or indirectly

engaging in conduct in violation of Section 10(b) of the Exchange Act [15 U.S.C.

§ 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5];

                                        II.

      Ordering Sheinfeld to pay a civil penalty pursuant to Section 21A of the

Exchange Act [15 U.S.C. § 78u-1]; and

                                        III.

      Granting such other and further relief as this Court may deem just, equitable,

or necessary in connection with the enforcement of the federal securities laws.




                                         19
       Case 1:20-cv-01692-YK Document 1 Filed 09/17/20 Page 20 of 20




                                  Respectfully submitted,

Date: September 17, 2020
                                  s/ Julia C. Green

                                  Julia C. Green NY 4257481
                                  Jennifer C. Barry
                                  Scott A. Thompson
                                  Megan Ryan
                                  U.S. SECURITIES AND EXCHANGE
                                  COMMISSION
                                  Philadelphia Regional Office
                                  1617 JFK Boulevard, Suite 520
                                  Philadelphia, PA 19103
                                  (267) 602-2133 (Green)
                                  (215) 597-2740 (fax)
                                  greenju@sec.gov




                                    20
